Citation Nr: 1001383	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.C., and J.B.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
bilateral hearing loss and assigned a 0 percent 
(noncompensable) disability rating.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2008.  This case 
was then remanded by the Board in June 2009 for additional 
development.  That development has been completed, and the 
case is once again before the Board for appellate review.


FINDING OF FACT

At worst, the medical evidence of record indicates that the 
Veteran manifests Level I hearing in the left ear and Level 
VII hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, the Veteran was not notified of the 
criteria for establishing an effective date or disability 
rating.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the U. S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the Veteran's March 2006 notice of disagreement (NOD), he 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Dingess; see also AB v. Brown. Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
May 2007 Statement of the Case (SOC) which contained, in 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant. See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
reports, and hearing transcript have been associated with the 
claims file.  The Board specifically notes that the Veteran 
was afforded a VA examination with respect to his disability 
in October 2005, and again in September 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's bilateral hearing disability.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be 
evaluated separately.

Private treatment records dated July 2003 include puretone 
audiograms.  The Board, lacking medical expertise, may not 
interpret these results.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).

The Veteran was afforded a VA examination in October 2005.  
The Veteran reported bilateral hearing loss and tinnitus, 
worse in the right ear.  He described having difficulty 
understanding people with soft voices, as well as difficulty 
understanding conversations in groups.  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
45
70
75
LEFT
20
15
40
75
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.  
The average hearing loss in the right ear was reported as 58 
decibels [40 + 45 + 70 + 75 = 230, 230/4 = 57.558].  The 
average hearing loss in the left ear was reported as 54 
decibels [15 + 40 + 75 + 85 = 215, 215/4 = 53.7554].

VA treatment records reflect that the Veteran reported 
changes in his hearing in September 2006.

The Veteran testified at a Travel Board hearing in January 
2008.  He stated that his hearing had worsened since the last 
time he was tested in 2005.  He further testified that his 
decreased hearing prevented him from properly hearing his 
family members, and that he had to look at people more and 
read lips to comprehend what they were saying.  He had 
greater difficulty with women's voices.  He reported being 
told that his left ear may benefit from hearing aids but that 
his right ear hearing loss was something he would have to 
live with.  His wife testified that if she was in another 
room, she would have to scream for the Veteran to hear her.  
She also stated that he has difficulty communicating with 
their grandchildren.  His daughter stated that he had to 
speak very loudly, and that the Veteran's grandchildren 
mistake this for yelling.  Both the Veteran's wife and his 
daughter testified that the Veteran's hearing had worsened in 
the past few years.

The Veteran was afforded an additional VA examination in 
September 2009.  The Veteran stated that he had difficulty 
hearing conversations in a crowd, at a distance, or if he was 
not facing the speaker directly.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
70
75
75
LEFT
20
15
35
80
90

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 92 percent in the left ear.  
The average hearing loss in the right ear was reported as 70 
decibels [60 + 70 + 75 + 75 = 280, 280/4 = 70].  The average 
hearing loss in the left ear was reported as 55 decibels [15 
+ 35 + 80 + 90 = 220, 220/4 = 55].  The examiner reported 
that the effects of the Veteran's hearing loss on his 
occupation were significant.

Based on the evidence of record, the Board finds that a 
compensable rating is not warranted.  Utilizing the 
mechanical application of the rating schedule in accordance 
with Table VI of the Schedule for Rating Disabilities, 
puretone threshold averages ranging from 50 to 57 decibels 
with a speech discrimination score ranging from 92 to 100 
percent result in a numeric designation of I for hearing 
impairment of the left ear.  Puretone thresholds ranging from 
66 to 73 decibels with a speech discrimination score ranging 
from 60 to 66 percent result in a numeric designation of VII 
for hearing impairment of the left ear.  Applying these 
numeric designations to Table VII of the Schedule for Rating 
Disabilities, the Veteran's hearing loss results in the 
assignment of a noncompensable disability rating.

In addition to the foregoing, the Board has considered the 
application of 38 C.F.R. § 4.86 [exceptional patterns of 
hearing impairment].  However, the medical evidence of record 
does not indicate that the Veteran's hearing loss meets the 
criteria under that section (or has met it at any point in 
time during the appeal period).  The appellant's contentions 
alone cannot establish entitlement to a compensable 
evaluation for defective hearing because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule. See Lendenmann, supra, 3 
Vet. App. at 349.  Here, a mechanical application of the 
schedule establishes a noncompensable disability evaluation 
under Diagnostic Code 6100.  The Board thus finds that the 
Veteran's bilateral hearing loss was properly assigned a 0 
percent disability rating under Diagnostic Code 6100; and 
concludes that the preponderance of the evidence is against 
the Veteran's claim.  Thus, the appellant's claim for an 
increased compensable rating for bilateral hearing loss is 
denied.

In making this decision, the Board acknowledges the Veteran's 
statements in which he asserts his belief that he is entitled 
to an increased evaluation due to the severity of his 
disability and because of his increased hearing difficulties 
in social and occupational interactions.  While the Board 
acknowledges that it is clear from the record that the 
appellant experiences hearing loss, the objective medical 
evidence has not shown that the appellant's service-connected 
bilateral hearing loss has increased to a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85.

Lastly, in reaching this decision, the Board notes for the 
record that it has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the 
appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  As for 
extraschedular consideration, the threshold determination is 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., 
see also VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Board does not find that the symptoms of 
the Veteran's service-connected disability present an 
exceptional disability picture that renders the schedular 
rating inadequate.  There is no objective evidence of 
frequent periods of hospitalization.  Moreover, although the 
record contains evidence that the Veteran's disability has 
significant effects on his occupation as indicated in the 
hearing testimony and as reported on VA examination, there is 
no indication that his hearing loss causes interference with 
employment beyond that which is already contemplated in the 
rating schedule.  See e.g., Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007) (in view of potential entitlement to 
extraschedular rating the examiner should describe effect of 
hearing loss on occupational functioning and daily 
activities).  The Board finds that the rating criteria to 
evaluate bilateral hearing loss reasonably describe the 
claimant's disability level and symptomatology.  Therefore, 
the appellant's disability picture is contemplated by the 
rating schedule and extraschedular referral is not required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable disability rating for bilateral hearing loss, for 
the reasons discussed above.  The doctrine of reasonable 
doubt has been considered in this case.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


